Title: To Benjamin Franklin from the Marquis d’Auzoüer, 5 January 1781
From: Auzoüer, ——, marquis d’
To: Franklin, Benjamin


Monsieur lembassadeur
Ce 5 janvier 1781
Linterest que vous inspirees a tous Ceux qui ont lavantage de vous connoistre, est le premier motif qui me porte a vous assurer des voeux Sinceres que je forme dans ce renouvellement dannéé pour la Complissement de tout Ce que vous pouvez desirer! Puisse vos jours estre de la plus longue durée, pour le bonheur dune nation a qui ils Sont Si importants. Mde dauzoüer qui a le même zele pour tout Ce qui vous regarde Suplie votre éxellence de vouloir bien nous donner des nouvelles de Mr charle Caroll membre du congrets qui est Son Cousin issu de germin, la Conduitte admirable quil a tenüe en france nous le rendent pretieux a tous egards. Il y a plus de neufe ans que nous avons receu la derniere de Ses letres. Si vous pouviez nous en procurer, et luy faire Scavoir la persévérance de nos Sentiments pour luy notre reconnoissance envers votre éxellence égalleroit le vray respect avec lequel jay lhonneur destre Monsieur lembassadeur Votre tres heumble et tres obeissant Serviteur
LE Marquis DAUZOÜER
a auzoüer le doyen pres chataudun en bauce
